OPINION — AG — ** EMPLOYMENT AGENCY — TEACHERS ** (1) A RESIDENT OF A COUNTY MAY LAWFULLY OPERATE A A " TEACHERS EMPLOYMENT SERVICE " FOR THE PURPOSE OF SECURING " TEACHING POSITIONS FOR OKLAHOMA TEACHERS IN STATES OTHER THAN OKLAHOMA " AND FOR " TEACHERS OF OTHER STATES IN OTHER STATES ", AND NOT FOR THE PURPOSE OF PLACING " ANY PERSON IN A POSITION IN THE PUBLIC SCHOOLS OF OKLAHOMA ". (2) IT WILL BE NECESSARY THAT A PERSON WHO PLANS TO OPERATE SAID " TEACHER EMPLOYMENT SERVICE " OBTAIN A LICENSE THEREFOR FROM THE STATE COMMISSIONER OF LABOR, IF FEES OR COMPENSATION ARE TO BE CHARGED FOR OBTAINING EMPLOYMENT. (EMPLOYMENT, PRIVATE EMPLOYMENT SERVICE, AGENT, PLACEMENT, POSITIONS) CITE: 70 O.S. 6-11 [70-6-11], 70 O.S. 6-13 [70-6-13] (J. H. JOHNSON)